 


114 HR 1067 IH: U.S. Court of Appeals for Veterans Claims Reform Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1067 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Costello of Pennsylvania introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to extend the temporary expansion of the United States Court of Appeals for Veterans Claims, to ensure that judges of the United States Court of Appeals for Veterans Claims may enroll in the Federal Employee Group Life Insurance program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the U.S. Court of Appeals for Veterans Claims Reform Act.  2.Extending temporary expansion of United States Court of Appeals for Veterans ClaimsSection 7253(i)(2) of title 38, United States Code, is amended by striking January 1, 2013 and inserting January 1, 2020. 
3.Recall of retired judges of United States Court of Appeals for Veterans ClaimsParagraph (1) of section 7257(b) of title 38, United States Code, is amended to read as follows:  (1) (A)The chief judge may recall for further service on the Court a recall-eligible retired judge in accordance with this section. Such a recall shall be made upon written certification by the chief judge that substantial service is expected to be performed by the retired judge for such period, not to exceed 90 days (or the equivalent), as determined by the chief judge to be necessary to meet the needs of the Court. 
(B) 
(i)A recall-eligible judge may request that the chief judge recall the recall-eligible judge for a period of service not to exceed 90 days (or the equivalent).  (ii)The chief judge shall approve a request made by a recall-eligible judge pursuant to clause (i) unless the chief judge certifies, in writing, that the Court does not have— 
(I)sufficient work to assign such recall-eligible judge during the period of recalled service; or  (II)sufficient resources to provide to such recall-eligible judge appropriate administrative and office support. 
(iii)At any time during the period of recalled service of a judge who is recalled pursuant to clause (i), the chief judge may terminate such recalled service if the chief judge makes a written certification described in clause (ii)..  4. Life insurance program relating to judges of United States Court of Appeals for Veterans Claims (a)In generalSection 7281 of title 38, United States Code, is amended by adding at the end the following: 
 
(j)For purposes of chapter 87 of title 5, a judge who is in regular active service and a judge who is retired under section 7296 of this title or under chapter 83 or 84 of title 5 shall be treated as an employee described in section 8701(a)(5) of title 5..   (b)Effective DateThe amendment made by subsection (a) shall apply with respect to any payment made on or after the first day of the first applicable pay period beginning on or after the date of the enactment of this Act. 
5.Voluntary contributions to enlarge survivors' annuitySection 7297 of title 38, United States Code, is amended by adding at the end the following new subsection:  (p) (1)A covered judge who makes an election under subsection (b) may purchase, in three-month increments, up to an additional year of service credit for each year of Federal judicial service completed, under the terms set forth in this section. 
(2)In this subsection, the term covered judge means any of the following: (A)A judge in regular active service. 
(B)A retired judge who is a recall-eligible retired judge pursuant to subsection (a) of section 7257 of this title.  (C)A retired judge who would be a recall-eligible retired judge pursuant to subsection (a) of section 7257 but for— 
(i)meeting the aggregate recall service requirements under subsection (b)(3) of such section; or  (ii)being permanently disabled as described by subsection (b)(4) of such section.. 
6.Salaries of judges of United States Court of Appeals for Veterans ClaimsSection 7253(e) of title 38, United States Code, is amended by striking district courts and inserting courts of appeals.   